Hill, C. J.
The court properly allowed the amendment of the judgment. It was clearly a mere clerical error and amendable. Even without the amendment the process and judgment were valid. The law does not regard the middle name or initial of the middle name as material, unless there are two persons of the same name. Kelly v. Fudge, 2 Ga. App. 759 (59 S. E. 19); Hicks v. Riley, *8683.Ga. 332 (9 S. E. 771). . Here the defendant removed all doubt of any mistake as to the identity of the person who was sued as a member of the firm of Denton, Pittman & Co., by stating that he was the member of the firm and he had been served personally with process. He had no doubt that he was the person sued, and must have-regarded'the incorrect giving.of the initial of his middle name.as a simple clerical error. In addition to his.knowledge, he was so informed by the copy of the petition served on him. The-misnomer did not mislead him, deprived him of no right, and resulted in no possible-injury to him. Judgment affirmed.